UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MATTHEW SCOTCHMER,
Plaintiff,

-VS- 17-CV-6561 (CJS)

JIM PERRY, ORDER
Defendant.

 

The Honorable Marian W. Payson, United States Magistrate Judge, having issued a
Report and Recommendation (Docket No. [#23]) on November 6, 2019, recommending that
Plaintiff's action should be dismissed with prejudice for failure to prosecute, and no objections
having been filed although the time for filing objections has passed, it is hereby

ORDERED, that the Report and Recommendation [#23] dismissing this action with
prejudice is affirmed and adopted in all respects.

The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from
this Order would not be taken in good faith and leave to appeal to the Court of Appeals as a
poor person is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests
to proceed on appeal in forma pauperis should be directed on motion to the United States
Court of Appeals for the Second Circuit in accordance with Rule 24 of the Federal Rules of
Appellate Procedure. The Clerk of the Court is directed to close this action.

IT 1S SO ORDERED.

Dated: November &7 , 2019
Rochester, New York
CHARLES J. SIRAGUS
United States District Judg
